Citation Nr: 1140576	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a finding of total disability based on a finding of individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1964 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In December 2008 and July 2010 decisions, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The Veteran has declined a Board hearing, but did testify before a Decision Review Officer (DRO) at the RO in March 2007; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's Duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran alleges that his currently diagnosed multilevel lumbar spondylosis and lumbar stenosis are related to an in-service low back strain.  He alleges that while unloading heavy ammunition crates, he strained his low back and has had pain ever since.

Service treatment records reveal that in February 1967, the Veteran complained of a sore back and was provided with medication.  There is no further mention of low back pain or treatment.  At his October 1967 examination for separation from service, the Veteran stated that he was in "excellent health" and denied any current or past chronic back pain on his subjective report of medical history.  Physical examination also noted no complaints or clinical findings of any back problems.

The Veteran sustained severe burn injuries in a 1989 accident, and soon after sought entitlement to nonservice connected pension benefits.  These were granted in a 1990 rating decision.  The Veteran did not report any back problems at the time of these claims, and VA examinations in 1990 and 1991 noted no back problems or complaints.

At the March 2007 DRO hearing, the Veteran reiterated his allegations of back pain since service.  He reported that he had first sought treatment for back pain around 1986 or 1989; he could not recall where.  In other statements, he indicated that he had sought treatment over the years, but the records were not available due to the passage of time and the loss of his own records in a fire.  At a July 2006 DRO conference, he reported that he was initially treated soon after service.

VA treatment records from 1967 to 2004 reveal that the Veteran first reported back pain in 1978; he experienced acute pain when removing a tree stump.  He reported a history of low back injury in 1965.  X-rays were normal.  Lumbosacral strain was diagnosed.  Current VA treatment records show complaints of chronic low back pain.

A VA examination was provided in February 2009; the examiner reviewed the claims file.  He noted the complaints of overuse injury in service, as well as the in-service treatment.  The Veteran reported that the pain had not really gotten better since that time.  He currently used a back brace and reported pain, radiation to the lower extremities, and limitations of daily activity.  He had not worked since severely burning his legs in the late 1980's.  An MRI showed spondylosis of multiple levels and mild to moderate spinal stenosis.  The current claims file reflects that the second page of the report is missing, and so the examiner's conclusions, opinions, and rationale are not evident.  The Board's July 2010 remand quoted the  examiner's statement that it was "unlikely that the injury he had in 1967 at multiple levels is involved."  The meaning of this statement was unclear, no rationale was provided, and the examiner failed to address the specific question of whether in-service duties and overuse caused or contributed to the current disability.  The Board determined the examination was not adequate.

A new examination was therefore provided before another examiner in July 2010.  The claims file was reviewed in conjunction with the examination.  The history of in-service strain and treatment, as well as complaints of progressive post-service pain were again noted.  The 2009 MRI was reviewed; new testing was not accomplished.  The examiner opined that it was "unlikely that the injury he had in 1967 that multiple levels are involved, and I cannot speculate without any degree of medical certainty that a condition such as a degenerative condition can stem from a single event occurring when he was very young."

Unfortunately, the July2010 examination is also inadequate for adjudication purposes.  The language of the conclusion is again unclear and apparently contradictory.  The examiner states he cannot speculate immediately after doing what appears to be just that.  The examiner also failed to provide a detailed, reasoned rationale as to why either a relationship was unlikely or why he could not speculate.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This includes statements regarding the need to resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  A further remand for examination is required; in light of the prior problems obtaining an adequate opinion, examination by a specialist is appropriate.

The new VA examiner must discuss the in-service treatment in February 1967, as well as the Veteran's in-service duties involving heavy, repetitive lifting.  With regard to post-service problems, although the Veteran has alleged continuous back pain since service, his allegations are not supported by, and are in fact contradicted by, other evidence of record.  At separation from service, he denied any back problems.  Treatment records from 1964 to 2004 note only one report of back pain, and that was related to a specific post-service incident.  VA examinations for pension purposes in 1990 and 1991 note no back problems; these were conducted in contemplation of a claim for nonservice connected pension and reflect the Veteran's general health at the time.  The lay allegations of continuous post-service pain, while competent, are not considered credible.  The VA examiner on remand therefore should not weigh such allegations in rendering an opinion on causation.

Additionally, as is noted above, only the first page of the February 2009 VA examination is currently of record.  It appears to have fallen out or been removed in the course of handling.  On remand, a complete copy of the report should be associated with the claims file.

VA treatment records are also incomplete.  No records have been added to the file since August 2007.  Updated VA treatment records may be beneficial to the Veteran's claim.  These records must be obtained on remand.  

The question of entitlement to TDIU is inextricably intertwined with identifying and evaluating all service connected disabilities.  Until the matter of service connection for the low back is settled, the TDIU claim may not be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from VAMC Memphis and all associated clinics, as well as any other VA facility identified by the Veteran or in the records, for the period of August 2007 to the present.

2.  Obtain a complete copy of the February 2009 VA examination report, to include all associated testing and radiographic reports.

3.  Schedule the Veteran for a VA spine examination by a neurosurgeon or an orthopedic spine surgeon.  The claims folder must be reviewed in its entirety in conjunction with the examination.

The examiner is informed that the Veteran was treated for a sore back in service on one occasion in February 1967.  There is no credible evidence of post-service back complaints until July 1978 following an acute injury; x-rays were normal at that time.  Chronic back complaints are not reported until September 2005.

The examiner must opine as to whether it is at least as likely as not any currently diagnosed low back disability is related to (caused or aggravated by) either 1) the Veteran's specific February 1967 complaints or 2) overuse in the performance of repeated heavy lifting in service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


